DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/24/2022 has been considered.
Claim Objection
Claims 2 and 13-16, are objected to for a grammatical error “psitioned".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (hereinafter Suzuki), Japanese Patent JP2009147158A.
Regarding Claim 1, Suzuki teaches, a coil device (Fig. 1) comprising: 
a core (2) including a winding core portion (3) and a flange portion (4) formed in an end portion of the winding core portion in a first direction (x direction); 
a coil portion (7, 8) formed by wires being wound around the winding core portion; and 
terminal electrodes (5, 6) provided on the flange portion, leadout portions (7b, 8b) of the wires being respectively connected to the terminal electrodes, wherein 
a main protuberance (a main protuberance between slots 9 and 10) having a protuberating shape is formed on a first surface of the flange portion where at least a part of one of the terminal electrodes (5, 6) is disposed, and 
the leadout portions (7b, 8b) of the wires are connected to the terminal electrodes (5, 6) respectively outside the main protuberance in the first direction (x direction) (Fig. 1 teaches the leadout portions 7b, 8b are beyond the main protuberance).  (Suzuki: Figs. 1-3, machine translation, para. [0019], [0020], [0026], [0027]).

    PNG
    media_image1.png
    241
    441
    media_image1.png
    Greyscale

Regarding Claim 2, Suzuki further teaches, wherein the main protuberance is positioned within a region [positioned] between one of the leadout portions (7b) of the wires and another one of the leadout portions (8b) of the wires.  (Suzuki: Figs. 1-3, machine translation, para. [0026], [0027]).
Regarding Claim 3, Suzuki further teaches, wherein a sub protuberance (a sub protuberance near surface 4C) as well as the main protuberance is formed on the first surface, and the sub protuberance is positioned on one end side (4C) in a second direction (y direction) perpendicular to the first direction.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 4, Suzuki further teaches, wherein a sub protuberance (a sub protuberance near surface 4C) as well as the main protuberance is formed on the first surface, and the sub protuberance is positioned on one end side (4C) in a second direction (y direction) perpendicular to the first direction.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 5, Suzuki further teaches, wherein a first inclined portion (9) is formed on the flange portion to extend at an angle to be inclined with respect to the second direction (y direction) perpendicular to the first direction (x direction) toward a third direction (z direction) perpendicular to the first direction and a second direction.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 6, Suzuki further teaches, wherein a first inclined portion (9) is formed on the flange portion to extend at an angle to be inclined with respect to the second direction (y direction) perpendicular to the first direction (x direction) toward a third direction (z direction) perpendicular to the first direction and a second direction.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 7, Suzuki further teaches, wherein a first inclined portion (9) is formed on the flange portion to extend at an angle to be inclined with respect to the second direction (y direction) perpendicular to the first direction (x direction) toward a third direction (z direction) perpendicular to the first direction and a second direction.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 8, Suzuki further teaches, wherein a first inclined portion (9) is formed on the flange portion to extend at an angle to be inclined with respect to the second direction (y direction) perpendicular to the first direction (x direction) toward a third direction (z direction) perpendicular to the first direction and a second direction.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 9, Suzuki further teaches, wherein the first inclined portion (9) has an inclined surface increasing in width in the first direction from a starting end of the first inclined portion toward a terminal end (toward surface 4E) of the first inclined portion, and the inclined surface is formed to have a width (Fig. 2) extending from a vicinity of an outer end surface (4E) of the flange portion to an inner end surface (4F) of the flange portion at a portion of the terminal end of the first inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 10, Suzuki further teaches, wherein the first inclined portion (9) has an inclined surface increasing in width in the first direction from a starting end of the first inclined portion toward a terminal end (toward surface 4E) of the first inclined portion, and the inclined surface is formed to have a width (Fig. 2) extending from a vicinity of an outer end surface (4E) of the flange portion to an inner end surface (4F) of the flange portion at a portion of the terminal end of the first inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 11, Suzuki further teaches, wherein the first inclined portion (9) has an inclined surface increasing in width in the first direction from a starting end of the first inclined portion toward a terminal end (toward surface 4E) of the first inclined portion, and the inclined surface is formed to have a width (Fig. 2) extending from a vicinity of an outer end surface (4E) of the flange portion to an inner end surface (4F) of the flange portion at a portion of the terminal end of the first inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]]).
Regarding Claim 12, Suzuki further teaches, wherein the first inclined portion (9) has an inclined surface increasing in width in the first direction from a starting end of the first inclined portion toward a terminal end (toward surface 4E) of the first inclined portion, and the inclined surface is formed to have a width (Fig. 2) extending from a vicinity of an outer end surface (4E) of the flange portion to an inner end surface (4F) of the flange portion at a portion of the terminal end of the first inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]]).
Regarding Claim 13, Suzuki further teaches, wherein a second inclined portion (10) is formed on the flange portion to extend to be inclined at an angle different from the angle of the first inclined portion (9), and the main protuberance is positioned within a region [positioned] between the first inclined portion and the second inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 14, Suzuki further teaches, wherein a second inclined portion (10) is formed on the flange portion to extend to be inclined at an angle different from the angle of the first inclined portion (9), and the main protuberance is positioned within a region [positioned] between the first inclined portion and the second inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 15, Suzuki further teaches, wherein a second inclined portion (10) is formed on the flange portion to extend to be inclined at an angle different from the angle of the first inclined portion (9), and the main protuberance is positioned within a region [positioned] between the first inclined portion and the second inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Regarding Claim 16, Suzuki further teaches, wherein a second inclined portion (10) is formed on the flange portion to extend to be inclined at an angle different from the angle of the first inclined portion (9), and the main protuberance is positioned within a region [positioned] between the first inclined portion and the second inclined portion.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claims 1, 2, 3 and 5, respectively, and further in view of Xie, Chinese Patent CN107068332A.
Regarding Claim 17, and similarly claims 18-20, Suzuki teaches the width of both sides of the flange portion are equal.  (Suzuki: Figs. 1-3, machine translation, para. [0020]).
Suzuki does not explicitly teach, wherein a width of the flange portion along the first direction at a side of the first surface is larger than a width of the flange portion along the first direction at a side of the second surface positioned on an opposite to the first surface.
However, Xie teaches (Fig. 1), wherein a width of the flange portion (116, 118) along the first direction at a side of the first surface is larger than a width of the flange portion along the first direction at a side of the second surface positioned on an opposite to the first surface.  (Xie: Fig. 1, machine translation, para. [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the sides of the flange of Suzuki to include the greater width of one side of the flange of Xie, the motivation being “to prevent the wire 104 from being cut off” [0029].  (Xie: Fig. 1, machine translation, para. [0029]).  Therefore, the limitations of Claim 17 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MALCOLM BARNES/
Examiner, Art Unit 2837
8/27/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837